Et                      GENERAL




                       March 3, 1970


Honorable John Kinross-Wright       Opinion No. M-589
Commissioner
Texas Department of Mental Health   Re:   Authority of the Texas
   and Mental Retardation                 Department of Mental
Box S, Capitol Station                    Health and Mental Re-
Austin, Texas 78711                       tardation to use the
                                          appropriation for salaries
                                          of classified positions
                                          in payment of patient or
                                          student assistance and
Dear Dr. Kinross-Wright:                  rehabilitation contracts.
          you have requested our opinion as to whether the
Texas Department of Mental Health and Mental Retardation's
appropriation for salaries of classified positions may be used
in payment of patient or student assistance and rehabilitation
contracts.
          Section 18 of Article II of House Bill 2, Acts 61st
Leg. 2nd C,S, 1969 (General Appropriation Act for the biennium
ending August 31, 1971), provides at page 11-45:
          "PATIENT OR STUDENT ASSISTANCE. Subject
     to the approval and rules and regulations of
     the governing boards, patients or students
     in any state hospital or special school under
     the jurisdiction of the boards, who are as-
     sisting in the operation of the institutions
     as part of their therapy, may receive qratui-
     ties out of any funds available to the respec-
     tive institutions in amounts not to exceed
     five dollars ($5) per week for each such
     student or patient participating."
          Subdivision (i) of Section I of Article V of House
Bill 2 provides:
          "Notwithstanding other provisions in this
     Article which authorize transfer of funds, no



                      -2807-
                                                               .




Dr. John Kinross-Wright, page 2 (M-589)


     funds appropriated in this Act for salaries of
     classified positions may be transferred unless
     the language of this Act specifically authorizes
     the transfer of such funds appropriated for
     salaries of classified positions."
          In view of the provisions of Subdivision (i) of
Section 1 of Article V, above quoted, it is our opinion that
the Texas Department of Mental Health and Mental Retardation
does not have the authority to expend moneys for salaries
of classified positions in payment of patient or student as-
sistance and rehabilitation contracts.
         Attorney General's Opinion WW-520 (1958) which
holds
           "Funds appropriated to the Board for
    Texas State Hospitals and Special Schools as
    the item   'medical treatment salaries and
    wages' may be used to pay the Central Edu-
    cation Agency costs of rehabilitation services
    pursuant to an interagency contract"
is not applicable to your request, since the Appropriation Act
in 1957 did not contain provisions similar to Subdivision (i)
of Section 1 of Article V of the current General Appropriation
Act.
                      SUMMARY
          The Texas Department of Mental Health
     and Mental Retardation does not have authority
     to expend appropriations for salaries of
     classified positions in payment of patient
     or student assistance rehabilitation contracts
     for the reason that Subdivision (i) of Section
     1 of Article V, House Bill 2, Acts 61st Leg.
     2nd C.S. 1969, specifically prohibits the
     transfer of funds appropriated for salaries
     of classified positions.




                     -2808-
Dr. John Kinross-Wright, page 3 (M-589)


Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
2. T. Fortescue
Robert Darden
Jimmy L. White
Scott Garrison
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                        -2809-